United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                           August 2, 2005
                            FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                              Clerk


                                  No. 04-50878
                                Summary Calendar



      MELODY G. JORDEN,

                                                   Plaintiff-Appellant,

                                      versus

      JOHN E. POTTER, Postmaster General,
      U.S. Postal Service,

                                                   Defendant-Appellee.


                   Appeal from the United States District Court for
                            the Western District of Texas
                              (USDC No. 03-CV-240)
          _________________________________________________________


Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

      Reviewing the evidence de novo, we affirm the district court’s grant of

summary judgment in favor of the defendant for the following reasons:



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
1.   Jorden has not established the fourth element of a prima facie case of

     age discrimination. She has produced no evidence supporting her

     assertions that defendant has targeted older workers for termination to

     avoid paying retirement benefits or that the conduct for which she was

     fired did not warrant termination under the Last Chance Agreement.

     Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985)

     (stating that unsupported allegations are insufficient to defeat a motion

     for summary judgment). Defendant’s decision not to discipline the

     younger employee involved in the incident does not lead to an

     inference of discrimination because Jorden and the younger employee

     were not in nearly identical circumstances. Bryant v. Compass Group

     USA Inc., __ F.3d __, 2005 U.S. App. LEXIS 11419, *15 (5th Cir.

     2005). The evidence before the employer suggested that Jorden

     instigated the incident and the younger employee was not employed

     subject to a Last Chance Agreement.

2.   The district court’s award of costs to defendant was appropriate.

     Federal Rule of Civil Procedure 54(d) provides for an award of costs to

     the prevailing party. “[T]here is a strong presumption that the

     prevailing party will be awarded costs.” Schwarz v. Folloder, 767

                                  2
F.2d 125, 131 (5th Cir. 1985). “[O]ur review of a district court

            decision regarding costs is narrow, and we will reverse only if an abuse

            of discretion is shown.” Id. Jorden has not established an abuse of

            discretion by the district court.

Affirmed.




                                           3